UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4222



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARRY RODNEY GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-03-00292)


Submitted:   January 25, 2006          Decided:     February 15, 2006


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley I. Selden, SELDEN LAW OFFICES, L.C., Beckley, West
Virginia, for Appellant. Charles T. Miller, Acting United States
Attorney, John L. File, Assistant United States Attorney, Beckley,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Larry   Rodney   Green   pled    guilty    to    conspiracy   to

manufacture   methamphetamine.     He    was   sentenced   following    the

Supreme Court’s opinion in United States v. Booker, 543 U.S. 220

(2005).   The district court sentenced Green to seventy-two months

of imprisonment relying on Booker, and our decision in United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                Green

appeals, alleging he was improperly sentenced under Booker.             For

the reasons that follow, we affirm.

          Green contends that his due process rights, as informed

by ex post facto principles, were violated by the imposition of a

sentence under the Supreme Court’s remedial decision in Booker

(referring to the Court’s opinion expressed through Justice Breyer

making the Federal Sentencing Guidelines advisory rather than

mandatory) rather than under the mandatory Guidelines applicable at

the time of his offense.   We find that this claim is without merit.

See United States v. Dupas, 419 F.3d 916, 919-21 (9th Cir. 2005)

(rejecting ex post facto claim) United States v. Jamison, 416 F.3d

538, 539-40 (7th Cir. 2005) (same); United States v. Lata, 415 F.3d

107, 110-11 (1st Cir. 2005) (same); United States v. Scroggins, 411

F.3d 572, 575-77 (5th Cir. 2005) (same); United States v. Duncan,

400 F.3d 1297, 1306-08 (11th Cir.) (same), cert. denied, ___ U.S.

___, 126 S. Ct. 432 (2005).




                                 - 2 -
          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -